Title: To Thomas Jefferson from Nathanael Greene, 26 January 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Jan: 26th. 1781.

This will be handed by Lt. Colonel White who I have ordered to Virginia to compleat his Regiment. I must entreat your Excellency to give every possible assistance to forward so important a piece of business.
General Stephens [Stevens] marched his Militia yesterday for Virginia. I cannot do justice to my own feelings without mentioning to your Excellency the good order and regularity which was established by the General among his Militia. I hope I shall not again be under the necessity of discharging men from the State of Virginia on account of their short enlistments. But should the Militia be ordered into service in future perhaps no person could command them with more propriety.
I am With respect and esteem Your Excellency’s Most Obedient Humble Servant,

N Greene

